Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 and 13-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pat. Pub. No. 20100253221 to Chiang in view of U.S. Pat. Pub. No. 20090231833 to Miki et al. (Miki).
Regarding Claim 1, Chiang teaches a method of manufacturing a light emitting module, comprising: 
Providing a plurality of light-emitting diodes 320 aligned on an elongated base board 310, wherein the elongated base board has a first main surface (facing reader, Fig. 5) and a second main surface (facing away from reader) on an opposite side of the base board from the first main surface, and the plurality of light-emitting diodes are provided on the first main surface of the elongated base board (LEDs are provided on both sides).
Chiang does not explicitly teach an uncured paste. However, in analogous art, Miki teaches continuously applying, by a dispenser 24, an uncured paste 16 of the sealing material to a main surface of the elongated base board; and 
curing the applied paste of sealing material [0078].
It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Miki and provide sealant over both surfaces of Chiang’s board to protect the LEDs from physical damage, as taught by Miki [0071].

Regarding Claim 2, Chiang and Miki teach the method according to claim 1, further comprising: 
mounting the plurality of light-emitting diodes on the elongated base board, before applying the paste of sealing material (Miki shows LEDs mounted before the sealant is applied; to do so otherwise would not make sense).

Regarding Claim 3, Chiang and Miki teach the method according to claim 2, further comprising: 
connecting, with a wire (wires shown in schematic in Fig. 3), each of the plurality of light-emitting diodes to an adjacent one of the plurality of light-emitting diodes, after the plurality of light emitting diodes are mounted on the elongated base board and before the paste of sealing material is applied (see above).

Regarding Claim 4, Chiang and Miki teach the method according to claim 1, wherein metal plating 123, 125 is provided at each end in a longitudinal direction of the elongated base board.

Regarding Claim 5, Chiang and Miki teach the method according to claim 1, wherein the paste of sealing material includes a wavelength conversion material 16.

Regarding Claim 6, Chiang and Miki teach the method according to claim 1, further comprising: 
soldering a power supply lead 121/122 to a power supply terminal provided at each end in a longitudinal direction of the elongated base board. 

Regarding Claim 7, Chiang and Miki teach the method according to claim 1, wherein the paste of sealing material comprises a translucent resin [0064].

Regarding Claim 8, Chiang and Miki teach the method according to claim 1, wherein the paste of sealing material is applied in a continuous straight line [0075].

Regarding Claim 9, Chiang and Miki teach the method according to claim 1, wherein the plurality of light-emitting diodes are arranged in a straight line (see Fig. 5).

Regarding Claim 10, Chiang and Miki teach the method according to claim 3, wherein the wire comprises a gold wire (Chiang shows wires in schematic but not in the image of Fig. 5, however Miki teaches the use of gold wires [0180], motivating the person of ordinary skill to do so as well given Chiang’s silence).

Regarding Claim 13, Chiang and Miki teach the method according to claim 1, further comprising: 
providing power supply terminals 122/121 at a first end and a second end of the elongated base board, wherein the second end is opposing to the first end in a longitudinal direction of the elongated base board.

Regarding Claim 14, Chiang and Miki teach the method according to claim 13, wherein the power supply terminals include plated metal 123/125 on the first main surface and the side surfaces.
Regarding Claim 15, Chiang and Miki teach the method according to claim 1, wherein the light emitting module provides a wide distribution angle of light which reaches at least 150 degrees, wherein 0 degree is directed upward from the first main surface of the elongated base board, and 180 degrees are directed upward from the second main surface of the elongated base board (Chiang can provide light at 360 degrees).

Regarding Claim 16, Chiang and Miki teach the method according to claim 1, further comprising: 
housing the light emitting module in a globe 110, wherein the globe has a closed end and an opening at an other another end; 
electrically connecting power-supply leads 131, 132 with the light emitting module; and 
closing the opening of the globe with a base 150, and the base being provided for receiving power from outside the globe, wherein at least one of the power-supply leads extends from a side of the base into the globe.

Regarding Claim 17, Chiang and Miki teach the method according to claim 16, wherein the light emitting module extends substantially in parallel with or oblique to a central axis of the globe (see all figures of Chiang).

Regarding Claim 18, Chiang and Miki teach the method according to claim 16, further comprising: 
inserting a stem 130 from the opening of the globe into the globe and at least one of the power-supply leads is located at a stem side.

Regarding Claim 19, Chiang and Miki teach the method according to claim 1, wherein the elongated base board is a flexible substrate [0028].

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Chiang in view of Miki  as applied to claim 1 above and further in view of U.S. Pat. Pub. No.  20090073564 to Lin
Regarding claim 11, Chiang and Miki as combined above do not expressly teach the elongated base board includes particles inside the elongated base board for light diffusion.
However, in analogous art, Lin teaches “lower layer is formed by dispersing particles including silica, alumina, calcium carbonate, and glass beads in a polymeric resin formed on the bottom surface of the substrate to allow the light scattering” (Background).  It would have been obvious to the person of ordinary skill in the art at the time of the invention for the base board includes particles inside the elongated base board for light diffusion in order to provide light uniformity [0007].












Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVREN SEVEN/Primary Examiner, Art Unit 2812